Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 James Bunk Phelps, Appellant                          Appeal from the 276th District Court of
                                                       Titus County, Texas (Tr. Ct. No. CR
 No. 06-18-00110-CR         v.                         19,405). Memorandum Opinion delivered
                                                       by Justice Stevens, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, James Bunk Phelps, pay all costs of this appeal.




                                                      RENDERED MARCH 6, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk